Citation Nr: 9901812	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-31 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a neurologic 
disability of the lower extremities, claimed as due to the 
veterans service-connected lumbar strain.  

2.  Entitlement to service connection for a right leg 
disability, claimed as due to the veterans service-connected 
lumbar strain.  

3.  Entitlement to service connection for incontinence, 
claimed as due to the veterans service-connected lumbar 
strain.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1977.  

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case, as it 
concerns PTSD and a neurologic disability of the lower 
extremities, arises from a June 1995, rating action with 
which the veteran disagreed in July 1995.  A statement of the 
case was issued in August 1995, and the appeal was perfected 
by the submission of a VA Form 9 (Appeal to Board of 
Veterans Appeals) in June 1996.  

The matters concerning a right leg disability and 
incontinence arose from a November 1996 rating action, with 
which the veteran disagreed in December 1996.  A statement of 
the case was issued in February 1997, and a VA Form 646 
(Statement of Accredited Representation in Appealed Case), 
dated in September 1997, has been construed as a substantive 
appeal.  

In July 1998, the veteran and his wife appeared in 
Washington, DC, at a hearing conducted by the undersigned 
Member of the Board.  At that hearing, the veterans 
representative raised an issue concerning whether there had 
been new and material evidence submitted to reopen a claim 
for service connection for a bilateral shoulder disorder.  
That matter, however, has not been developed on appeal, and 
is not inextricably intertwined with the issues on appeal.  
Therefore, it is not properly before the Board at this time, 
and is referred to the RO for appropriate action.  

Also during that hearing, a number of other issues were 
raised for referral to the RO.  In this regard it is observed 
that, in August 1994, the veteran submitted an informal 
application for an increased rating for his cervical spine 
disability.  In August 1997, he submitted an informal 
application for benefits based on the loss of use of his 
lower extremities.  It does not appear that any definitive 
action has been taken by the RO with respect to those claims.  
Since they are not inextricably intertwined with the issues 
currently before the Board, they are referred to the RO for 
action deemed appropriate.  

The Board also notes that the veterans representative 
mentioned, at the July 1998 hearing, that the veteran seeks 
to establish an increased rating for his lumbar strain.  He 
remarked that the veteran had submitted a notice of 
disagreement with a July 1995 rating action that had denied 
that claim.  In this regard, the Board notes that the 
document to which the veterans representative has referred 
as a notice of disagreement was, in fact, received at the RO 
the day before the veteran was sent notice of the decision 
denying that claim.  Clearly, the veteran could not have 
meant to disagree with a decision about which he had not yet 
received notice from the RO.  Nevertheless, the Board 
construes the representatives arguments in this regard as an 
informal claim for an increased rating for lumbosacral 
strain.  Since this claim is not inextricably intertwined 
with the issues before the Board, it is referred to the RO 
for appropriate action. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that he developed a 
neurologic disorder affecting his lower extremities, a right 
leg disability, and incontinence as a result of his service-
connected lumbar strain.  He contends that he developed PTSD 
as a result of the event that caused him to develop a lumbar 
strain.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
the pertinent evidence and material of record in the 
veteran's claims files.  Based upon its review of the 
relevant evidence in this matter, and for the following 
reasons and bases, it is the decision of the Board that the 
veteran has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims for service connection for 
neurologic disability of the lower extremities, a right leg 
disability, and incontinence, all claimed as due to the 
veterans service-connected lumbar strain, are well grounded.  
It is also the decision of the Board that new and material 
evidence has been submitted to reopen the veterans claim for 
service connection for PTSD.  


FINDINGS OF FACT

1.  The veterans allegation that he has a neurologic 
disability of the lower extremities, a right leg disability, 
and incontinence, all due to his service-connected lumbar 
strain, is not supported by any medical evidence that would 
render the claim for service connection for those 
disabilities plausible under the law.  

2.  The veteran was originally denied service connection for 
PTSD in a September 1985 rating action, on the basis that the 
evidence failed to show that the veteran was diagnosed as 
having PTSD.  

3.  The veterans most recent previous attempt to reopen his 
claim for service connection for PTSD was denied by the Board 
in July 1993, as there continued to be no medical evidence 
showing the veteran had been diagnosed as having that 
disorder.  

4.  The evidence obtained since the Boards July 1993 
decision includes VA medical records, dated in 1993 and 1994, 
on which PTSD was included among the veterans diagnosed 
disorders.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a neurologic disability of the lower 
extremities, claimed as due to his service-connected lumbar 
strain.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a right leg disability, claimed as due 
to his service-connected lumbar strain.  38 U.S.C.A. § 5107 
(West 1991).  

3.  The veteran has not submitted a well grounded claim for 
service connection for incontinence, claimed as due to his 
service-connected lumbar strain.  38 U.S.C.A. § 5107 (West 
1991).  

4.  Evidence received since the July 1993 Board decision, 
which denied the veterans attempt to reopen his claim for 
service connection for PTSD, is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Regarding this aspect of the veterans appeal, the threshold 
question to be answered is whether he has presented well-
grounded claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  That 
decision upheld the earlier decision of the United States 
Court of Veterans Appeals which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  

The Court of Veterans Appeals has also held that, in order to 
establish that a claim for service connection is well-
grounded, there must be competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a link 
or a connection) between the in-service injury or aggravation 
and the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), affd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  Furthermore, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).  That notwithstanding, 
the veteran remains obligated, as an initial matter, to 
present evidence of a well-grounded claim in this regard.  
See Reiber v. Brown, 7 Vet.App. 513, 516 (1995), holding that 
[a] claim for secondary service connection, like all 
claims, must be well grounded.

The veteran contends that he has developed a neurologic 
disability of the lower extremities, a right leg disability, 
and incontinence, due to his service-connected low back 
disorder.  With respect to this contention, it must be 
observed, as an initial matter, that the veterans only 
service-connected low back disability is lumbar strain, for 
which he is currently assigned a noncompensable evaluation.  
This rating has been in effect since April 1979.  That 
decision followed a review of a 1978 hospital report which 
revealed that the veterans history of back and leg pains was 
bizarre, non-organic and psychogenic in etiology.  The 
physician who prepared that report also noted, in this 
regard, that the veteran had gotten service connected for 
something he does not deserve . . . .  

Despite that background, the Board has nevertheless 
undertaken a careful review of the veterans medical history.  
The records reviewed have included the veterans service 
medical records, as well as his post-service medical records 
dating from 1977 to the present.  These show that the veteran 
has presented himself as confined to a wheelchair in recent 
years.  Examination conducted for VA purposes in March 1995, 
however, did not diagnose any specific lower extremity 
neurologic disorder to account for this, nor was a specific 
right leg disability otherwise shown.  (Indeed, it appears to 
remain a mystery as to why the veteran does not walk.)  The 
examiner thought it likely that the veteran had diabetic 
polyneuropathy, but this was not considered to be the cause 
of the veterans expressed inability to walk, nor was it in 
any way related by this, or any other physician of record, to 
the veterans lumbar strain.  Furthermore, no medical record, 
and no medical professional statement of record, has related 
any neurologic disability of the lower extremities, or any 
right leg disorder, to the veterans service-connected lumbar 
strain.  

In this case, the veteran is the only person who has related 
any current disability of his legs to his service connected 
lumbar strain.  He, however has not shown that he has the 
professional expertise necessary to provide meaningful 
evidence regarding the cause of any medical condition.  See 
Bostain v. West, 11 Vet.App. 124, 127 (1998) (lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge), 
affd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998).  See also Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. 
Brown, 5 Vet.App. 91 (1993).

Since there is no medical or otherwise competent evidence 
linking any neurological disability of the lower extremities 
and/or a right leg disability to the veterans service 
connected lumbar strain, there is no basis upon which to find 
that his claim for service connection for these disabilities, 
claimed as secondary to lumbar strain, is well grounded.

In the absence of a well grounded claim, there is no duty to 
assist the veteran further in its development, see Grivois, 
supra, and, if a claim is not well grounded, the Board does 
not have jurisdiction to adjudicate it.  Boeck, supra.  
Accordingly, as claims that are not well grounded do not 
present a question of fact or law over which the Board has 
jurisdiction, the claims for service connection for a 
neurologic disability of the lower extremities, and for a 
right leg disability, claimed as due to the veterans 
service-connected lumbar strain, must be denied.  

With respect to the veterans claim concerning incontinence, 
the record reflects that in 1996, he was diagnosed to have 
neurogenic bladder.  In April 1997, a VA physician wrote 
that this was related to SCI [spinal cord injury] suffered 
during service.  As indicated above, the veteran is not 
service-connected for any spinal cord injury.  In addition, 
there is no evidence that the veteran ever sustained a spinal 
cord injury in service.  In this regard, it appears that the 
veteran is under the impression that he sustained some sort 
of back injury during service, after he was thrown from a 
fast moving vehicle by Cambodian and Vietnamese refugees who 
were being temporarily quartered at Ft. Indiantown Gap, 
Pennsylvania, in the mid-1970s.  He has testified, or 
otherwise contended, that he was attempting to break up a 
fight between some refugees while they were all riding in the 
back of a truck travelling between 45 and 50 miles per hour.  
He would have it believed that these refugees threw him from 
the vehicle.  He said he was thereafter taken to a barracks 
and then to a field hospital, where a spinal tap was 
performed for unspecified reasons, and that he has had back 
problems ever since.  

The veterans actual service medical records show no such 
event.  Rather, they show that he was treated for probable 
viral sternocleidomastoid myositis at Ft. Indiantown Gap in 
1977.  At the same time, it was also suspected he had 
meningitis.  To rule that out, a lumbar puncture was 
performed.  This apparently required multiple attempts, and 
the veteran complained, at the time, of soreness about the 
puncture site, but there is no evidence whatsoever that the 
veteran sustained a spinal cord injury during service.  

Since there is no evidence that the veteran sustained a 
spinal cord injury during service, and he is not service-
connected for a spinal cord injury, the medical opinion of 
record, relating the veterans current neurogenic bladder to 
a spinal cord injury suffered during service, is of no 
probative value with respect to the veterans current appeal.  
As the Court of Veterans Appeals has held, 

Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not satisfy [the] 
competent medical evidence requirement set forth 
in Grottveit v. Brown, 5 Vet.App. 91, 93 (1995).  
LeShore v. Brown, 8 Vet.App. 406, 409 (1995); see also 
Reonal v. Brown, 5 Vet.App. 458, 461 (1993); Elkins v. 
Brown, 5 Vet.App. 474, 478 (1993).

Dolan v. Brown, 9 Vet.App. 358, 363 (1996).

In view of the foregoing conclusion, the record is without 
any competent evidence linking the veterans claimed 
incontinence to a service-connected disability.  Accordingly, 
there is no basis for finding that the veteran has submitted 
a well-grounded claim for service connection for incontinence 
due to his service-connected lumbar strain. 

As indicated above, in the absence of a well-grounded claim, 
there is no duty to assist the veteran further in its 
development, see Grivois, supra, and, if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it.  Boeck, supra.  Accordingly, as claims that are not well 
grounded do not present a question of fact or law over which 
the Board has jurisdiction, the claim for service connection 
for incontinence, claimed as due to the veterans service-
connected lumbar strain must be denied.  

New and Material Evidence

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  Service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and medical 
evidence of a link between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citations will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f).  See Cohen v. 
Brown, 10 Vet.App. 128 (1997).

The veteran was originally denied service connection for PTSD 
in a September 1985 rating action, based upon a review of the 
veterans service and post-service medical records, which 
failed to show the presence of the disability.  That decision 
was confirmed in a December 1988 rating action, which the 
veteran appealed to the Board.  The Board remanded the 
veterans claim for various reasons in 1990 and 1991 (other 
appeals before the Board at that time also needed further 
development) and, in July 1993, the Board concluded that new 
and material evidence had not been submitted to reopen the 
veterans claim for service connection for PTSD.  The 
evidence at that time still failed to show a diagnosis of 
that disability.  

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  As 
provided by statute, and emphasized in precedent decisions of 
the United States Court of Veteran Appeals, applications to 
reopen previously denied claims to which finality has 
attached require the Board to conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet.App. 140 (1991).  The first step 
requires the Board to determine whether the evidence 
presented since the last final disallowance of the claim is 
new and material.  Blackburn v. Brown, 8 Vet.App. 97 (1995); 
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  To make that 
determination, three questions must be answered.  First, is 
the evidence new?  New evidence is that which is not merely 
cumulative of other evidence that was of record at the time 
of the prior denial.  Second, is the evidence probative?  
Probative evidence tends to prove or disprove a matter at 
issue.  Finally, if it is new and probative, is it evidence 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim?  38 C.F.R. 
§ 3.156(a) (1998); see 38 U.S.C.A. § 5108 (West 1991).

Affirmative answers to both the second and third questions 
are required in order for new evidence to be material.  
Evans v. Brown, 9 Vet.App. 273, 283 (1996);  Blackburn, 
supra; Cox v. Brown, 5 Vet.App. 95 (1993); Colvin, supra.  In 
reality, this last question addresses the reason for the 
prior disallowance of the claim and the nature of the new 
evidence that is needed to reopen it.  That is, the new 
evidence must be probative of the disputed issue which was 
the basis for the prior final disallowance.  Struck v. Brown, 
9 Vet.App. 145, 151 (1996).

The Board notes that, until recently, caselaw of the Court of 
Veterans Appeals mandated that the third question to be 
resolved in the first step of the Manio analysis was whether, 
in light of all the evidence of record, there is a 
reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome in the prior determination.  Colvin, 
supra, at 174; see Evans, supra, at 283.  However, the United 
States Court of Appeals for the Federal Circuit has held that 
judicially-created standard to be inconsistent with the 
language of section 3.156(a) of VAs regulations, cited 
above, and has overruled the Colvin test to that extent.  
Hodge v. West, ___ F. 3d. ___, No. 98-7017 (Fed. Cir. Sept. 
16, 1998).  We, therefore, are analyzing this appeal in light 
of the regulation, which is cited and quoted above.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principii, 3 Vet.App. 510 (1992).  Under the Manio test, if 
the evidence is new and material, then the claim must be 
reopened, and, in the second part of the analysis, the merits 
of the claim must be evaluated in light of all of the 
evidence, both new and old.  Masors v. Derwinski, 2 Vet.App. 
181 (1992).

Under the precedent decision of the Court of Veterans 
Appeals in the Evans case, supra, in order to reopen a 
previously and finally denied claim there must be new and 
material evidence entered into the record since the most 
recent denial on any basis, either on the merits or on an 
attempted reopening.  Id. at 285.  Therefore, the evidence 
which must be considered at this time, in connection with the 
veterans current claim, is that which has been submitted 
since the Boards July 1993 decision.   

The evidence associated with the claims file since the 
Boards 1993 decision includes VA medical records dated 
between 1991 and 1996.  Among these are a Discharge Summary 
following a VA hospitalization in November 1993; an 
Abbreviated Medical Record prepared following a VA 
hospitalization in February 1994; and a Discharge Summary 
following a VA hospitalization in March 1994.  These 
documents list various diagnoses of disabilities affecting 
the veteran.  Included in those lists of disabilities is 
PTSD.  These documents do not reveal the bases for including 
PTSD among the veterans disabilities, but it seems apparent 
that at least some medical professionals have concluded that 
the veteran has PTSD.

The primary basis for denying the veterans claim in this 
regard, in the past, has been the absence of evidence showing 
the current presence of the disability for which service 
connection was sought.  The evidence obtained in connection 
with the veterans attempt to reopen his claim evidently 
shows that he is considered to have PTSD.  This evidence 
obviously was not of record at the time of the previous 
denial, it bears directly and substantially upon the specific 
matter under consideration, and, in the Boards view, whether 
or not it may result in a grant of service connection when 
the entire record is considered, it is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(1998).

Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for PTSD is reopened. 


ORDER

Service connection for neurologic disability of the lower 
extremities, claimed as due to the veterans service-
connected lumbar strain, is denied.  

Service connection for a right leg disability, claimed as due 
to the veterans service-connected lumbar strain, is denied.  

Service connection for incontinence, claimed as due to the 
veterans service-connected lumbar strain, is denied.  

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veterans claim for 
service connection for PTSD, the appeal is granted.

REMAND

Regarding the veterans claim for service connection for 
PTSD, as indicated in the body of this decision, there are a 
number of medical records which suggest that the veteran has 
this disability.  These records, however, are only summaries 
of treatment, and do not reflect the basis for the conclusion 
that the veteran has this disability.  Moreover, since these 
records are also inconsistent with previously dated records 
which revealed that the veteran specifically did not have 
PTSD (as, for instance, the report of an examination 
conducted for VA purposes in June 1989), an attempt to obtain 
copies of the records which formed the basis for the 
summaries should be made, in order to reconcile this apparent 
inconsistency.  Furthermore, a current psychiatric 
examination would also be useful, to precisely determine the 
nature and extent of any current psychiatric disorder.  
Accordingly, additional development in this regard will be 
necessary before the Board enters its final decision 
concerning this matter.  

Under the circumstances described above, this case is 
remanded to the RO for the following action: 

1.  The veteran should be asked to identify the 
places at which he is currently receiving treatment 
for PTSD.  After obtaining any appropriate 
authorization, the RO should attempt to obtain, and 
associate with the claims file, the records of the 
identified treatment.  

2.  The RO should obtain, and associate with the 
claims file, copies of the records of the veterans 
in-patient treatment at the Salem, Virginia VA 
Medical Center during the following specified 
periods:  

November 7, 1993, to November 10, 1993;
February 12, 1994, to February 14, 1994;
March 5, 1994, to March 8, 1994.

3.  After the development set forth above has been 
accomplished, and the assembled records associated 
with the claims file, the veteran should be 
scheduled for an appropriate psychiatric 
examination, to include any indicated 
psychological testing.  The purpose of this 
examination will be to determine whether the 
complete record supports a clear diagnosis of 
PTSD.  If the veteran is found to have PTSD, the 
examiner should express an opinion for the record 
on whether the veterans claimed stressors from 
his military service are etiologically related to 
any current PTSD.  The examining physician should 
specifically identify which stressors are linked 
to any diagnosed PTSD, with reference to any 
evidence that supports the conclusion that the 
claimed stressor(s) occurred.  All tests deemed 
necessary by the examiner must be conducted and 
the clinical findings and reasoning which form the 
basis of the opinions requested should be clearly 
set forth.  In the event the examiner finds that 
the veteran does not have PTSD, he or she should 
reconcile that conclusion with the entries made in 
the November 1993 VA Discharge Summary, the 
February 1994 VA Abbreviated Medical Record; and 
the March 1994 VA Discharge Summary.  The claims 
folder and a copy of this Remand must be made 
available to the examiner prior to the examination 
in order that he or she may review pertinent 
aspects of the veterans service and medical 
history.  A notation to the effect that this 
record review took place should be included in the 
examination report.  

4.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.  In addition, if the examination 
indicates a clear diagnosis of PTSD, the RO should 
determine whether the in-service stressor(s) upon 
which the examiner based that diagnosis have been 
sufficiently verified, to include, if appropriate, 
referral to military sources for corroborative 
evidence.

5.  Next, the RO should review the evidence of 
record and enter its determination as to whether 
service connection is warranted for PTSD.  If the 
decision remains adverse to the veteran, the RO 
should issue a supplemental statement of the case, 
a copy of which should be provided to the veteran 
and his representative.  After they have been given 
an opportunity to submit additional argument, the 
case should be returned to the Board for further 
review.

No action is required of the veteran until he receives 
further notice.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
